
	
		II
		Calendar No. 101
		111th CONGRESS
		1st Session
		S. 423
		[Report No. 111–41]
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2009
			Mr. Akaka (for himself,
			 Ms. Snowe, Mr.
			 Johnson, Mr. Rockefeller,
			 Mr. Sanders, Mr. Tester, Mr.
			 Begich, Mr. Bingaman,
			 Mrs. Boxer, Mr.
			 Feingold, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Menendez, Ms.
			 Murkowski, Ms. Stabenow,
			 Mr. Thune, Mr.
			 Vitter, Mr. Schumer,
			 Mr. Burr, Mr.
			 Inhofe, Mrs. Lincoln,
			 Mr. Wyden, Mr.
			 Specter, Mr. Isakson,
			 Mr. Ensign, Mr.
			 Coburn, Mr. Kerry,
			 Mr. Sessions, Mr. Baucus, Mr.
			 Burris, Mr. Chambliss,
			 Mrs. Hagan, Ms.
			 Mikulski, Mr. Corker,
			 Mr. Udall of Colorado,
			 Mr. Leahy, Ms.
			 Collins, Mrs. Murray,
			 Mrs. McCaskill, Mr. Bennett, Mr.
			 Lieberman, Mr. Brown,
			 Mr. Nelson of Nebraska,
			 Ms. Klobuchar, Mr. Grassley, Mr.
			 Brownback, Mr. Durbin,
			 Mr. Bennet, Mr.
			 Johanns, Mr. Reed,
			 Mr. Whitehouse, Mr. Casey, Mr.
			 Martinez, and Mrs.
			 Gillibrand) introduced the following bill; which was read twice and
			 referred to the Committee on Veterans'
			 Affairs
		
		
			July 8, 2009
			Reported by Mr. Akaka
			 without amendment
		
		A BILL
		To amend title 38, United States Code, to authorize
		  advance appropriations for certain medical care accounts of the Department of
		  Veterans Affairs by providing two-fiscal year budget authority, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Health Care Budget Reform and
			 Transparency Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Title 38, United
			 States Code, authorizes the Secretary of Veterans Affairs to furnish hospital
			 and domiciliary care, medical services, nursing home care, and related services
			 to eligible and enrolled veterans, but only to the extent that appropriated
			 resources and facilities are available for such purposes.
			(2)For 19 of the
			 past 22 fiscal years, funds have not been appropriated for the Department of
			 Veterans Affairs for the provision of health care as of the commencement of the
			 new fiscal year, causing the Department great challenges in planning and
			 managing care for enrolled veterans, to the detriment of veterans.
			(3)The cumulative
			 effect of insufficient, late, and unpredictable funding for the Department for
			 health care endangers the viability of the health care system of the Department
			 and impairs the specialized health care resources the Department requires to
			 maintain and improve the health of sick and disabled veterans.
			(4)Appropriations
			 for the health care programs of the Department have too often proven
			 insufficient over the past decade, requiring the Secretary to ration health
			 care and Congress to approve supplemental appropriations for those
			 programs.
			(5)Providing
			 sufficient, timely, and predictable funding would ensure the Government meets
			 its obligation to provide health care to sick and disabled veterans and ensure
			 that all veterans enrolled for health care through the Department have ready
			 access to timely and high quality care.
			(6)Providing
			 sufficient, timely, and predictable funding would allow the Department to
			 properly plan for and meet the needs of veterans.
			3.Two-fiscal year budget
			 authority for certain medical care accounts of the Department of Veterans
			 Affairs
			(a)Two-fiscal year
			 budget authority
				(1)In
			 generalChapter 1 of title
			 38, United States Code, is amended by inserting after section 113 the following
			 new section:
					
						113A.Two-fiscal
				year budget authority for certain medical care accounts
							(a)In
				generalBeginning with fiscal year 2011, new discretionary budget
				authority provided in an appropriations Act for the appropriations accounts of
				the Department specified in subsection (b) shall be made available for the
				fiscal year involved, and shall include new discretionary budget authority for
				such appropriations accounts that first become available for the first fiscal
				year after such fiscal year.
							(b)Medical care
				accountsThe medical care accounts of the Department specified in
				this subsection are the medical care accounts of the Veterans Health
				Administration as follows:
								(1)Medical
				Services.
								(2)Medical Support
				and Compliance.
								(3)Medical
				Facilities.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 1 of
			 such title is amended by inserting after the item relating to section 113 the
			 following new item:
					
						
							113A. Two-fiscal year budget authority for certain medical care
				accounts.
						
						.
				4.Comptroller
			 General of the United States study on adequacy and accuracy of baseline model
			 projections of the Department of Veterans Affairs for health care
			 expenditures
			(a)Study of
			 adequacy and accuracy of baseline model projectionsThe
			 Comptroller General of the United States shall conduct a study of the adequacy
			 and accuracy of the budget projections made by the Enrollee Health Care
			 Projection Model, its equivalent, or other methodologies, as utilized for the
			 purpose of estimating and projecting health care expenditures of the Department
			 of Veterans Affairs (in this section referred to as the Model)
			 with respect to the fiscal year involved and the subsequent four fiscal
			 years.
			(b)Reports
				(1)In
			 generalNot later than the date of each year in 2011, 2012, and
			 2013, on which the President submits the budget request for the next fiscal
			 year under section 1105 of title 31, United States Code, the Comptroller
			 General shall submit to the appropriate committees of Congress and to the
			 Secretary a report.
				(2)ElementsEach
			 report under this paragraph shall include, for the fiscal year beginning in the
			 year in which such report is submitted, the following:
					(A)A statement
			 whether the amount requested in the budget of the President for expenditures of
			 the Department for health care in such fiscal year is consistent with
			 anticipated expenditures of the Department for health care in such fiscal year
			 as determined utilizing the Model.
					(B)The basis for
			 such statement.
					(C)Such additional
			 information as the Comptroller General determines appropriate.
					(3)Availability to
			 the publicEach report submitted under this subsection shall also
			 be made available to the public.
				(4)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
					(A)the Committees on
			 Veterans' Affairs, Appropriations, and the Budget of the Senate; and
					(B)the Committees on
			 Veterans' Affairs, Appropriations, and the Budget of the House of
			 Representatives.
					
	
		July 8, 2009
		Reported without amendment
	
